


Exhibit 10.5

 

Execution Copy

 

CONSENT UNDER SECOND LIEN FORBEARANCE AGREEMENT

 

THIS CONSENT UNDER SECOND LIEN FORBEARANCE AGREEMENT (this “Consent”) is made as
of March 31, 2008 and entered into by and among Prospect Medical Holdings, Inc.
(“Holdings”) and Prospect Medical Group, Inc. (“Prospect” and, collectively with
Holdings, the “Borrowers” and each, individually, a “Borrower”), Bank of
America, N.A., as Administrative Agent (in such capacity, the “Second Lien
Administrative Agent”), on behalf of itself and the other lenders party to the
Credit Agreement defined below (collectively, the “Second Lien Lenders”).

 

RECITALS

 

WHEREAS, the Borrowers, the Second Lien Lenders and the Second Lien
Administrative Agent have entered into that certain Second Lien Credit Agreement
dated as of August 8, 2007 (as amended, restated, supplemented or otherwise
modified, the “Second Lien Credit Agreement”), pursuant to which the Second Lien
Lenders have agreed to make the Term Loan (such term, together with each other
capitalized term used in this Consent but not defined in this Consent, shall be
defined in accordance with the Second Lien Credit Agreement) and other
extensions of credit, all upon the terms and conditions set forth in the Second
Lien Credit Agreement;

 

WHEREAS, the Second Lien Administrative Agent, inter alia, is a party to the
Intercreditor Agreement;

 

WHEREAS, as of the date hereof, certain Defaults and Events of Default exist
under the Second Lien Credit Agreement, which as a result of such Defaults and
Events of Default, gave rise to the Second Lien Lenders and the Second Lien
Administrative Agent having the right, among other things and subject to the
terms and conditions of the Intercreditor Agreement, to exercise any and all
remedies available to the Second Lien Lenders under the Second Lien Credit
Agreement;

 

WHEREAS, the Borrowers, the Second Lien Administrative Agent and the Second Lien
Lenders entered into a Forbearance Agreement on February 13, 2008 (as may be
amended, restated supplemented or otherwise modified, the “Forbearance
Agreement”) pursuant to which the Second Lien Lenders and the Second Lien
Administrative Agent agreed to forbear from exercising such rights for a limited
period of time provided that Borrowers satisfied certain conditions contained
within such Forbearance Agreement;

 

WHEREAS, the Borrowers have advised the Second Administrative Agent that they
will be unable to deliver the Required Reporting Package (as such term is
defined in the Forbearance Agreement) by a time sufficient to allow a borrowing
under the First Lien Credit Facility in accordance with the terms of the
Forbearance Agreement, and accordingly, the Borrowers have requested that they
be permitted to borrow under the First Lien Credit Facility in advance of their
delivery of the Required Reporting Package;

 

NOW, THEREFORE, in consideration of the foregoing, the parties agree as follows:

 

--------------------------------------------------------------------------------



 


ARTICLE I


 


CONSENT


 


SECTION 1.1                         DEFINITIONS.  ALL CAPITALIZED TERMS USED AND
NOT DEFINED HEREIN SHALL HAVE THE MEANINGS ASSIGNED THERETO IN THE SECOND LIEN
CREDIT AGREEMENT AND/OR THE FORBEARANCE AGREEMENT, AS APPLICABLE.


 


SECTION 1.2                         CONSENT.  THE SECOND LIEN ADMINISTRATIVE
AGENT AND THE SECOND LIEN LENDERS HEREBY CONSENT AND AGREE THAT (I) TO THE
AMENDMENT OF THE FIRST LIEN FORBEARANCE AGREEMENT TO PERMIT THE BORROWERS’ TO
BORROW UNDER THE FIRST LIEN REVOLVING CREDIT FACILITY AND (II) ACKNOWLEDGE AND
AGREE THAT ALL PROVISIONS OF THE FORBEARANCE AGREEMENT REMAIN IN FULL FORCE AND
EFFECT.


 


ARTICLE II


 


CONDITIONS TO EFFECTIVENESS


 


SECTION 2.1.                   CONDITIONS PRECEDENT.  THIS AMENDMENT SHALL
BECOME EFFECTIVE AS OF THE DATE FIRST WRITTEN ABOVE UPON RECEIPT BY THE SECOND
LIEN ADMINISTRATIVE AGENT OF DULY EXECUTED COUNTERPARTS OF THIS AMENDMENT FROM
EACH OF THE BORROWERS, THE GUARANTORS AND WRITTEN CONFIRMATION OF AGREEMENT TO
THE TERMS HEREOF BY THE REQUIRED LENDERS.


 


ARTICLE III


 


MISCELLANEOUS


 


SECTION 3.1.                   REPRESENTATIONS AND WARRANTIES.  EACH LOAN PARTY
HEREBY REPRESENTS AND WARRANTS TO THE SECOND LIEN ADMINISTRATIVE AGENT AND THE
SECOND LIEN LENDERS THAT (A) EACH LOAN PARTY HAS THE LEGAL POWER AND AUTHORITY
TO EXECUTE AND DELIVER THIS CONSENT; (B) THE OFFICERS OF EACH LOAN PARTY
EXECUTING THIS CONSENT HAVE BEEN DULY AUTHORIZED TO EXECUTE AND DELIVER THE SAME
AND BIND EACH LOAN PARTY WITH RESPECT TO THE PROVISIONS HEREOF; (C) THE
EXECUTION AND DELIVERY HEREOF BY EACH LOAN PARTY AND THE PERFORMANCE AND
OBSERVANCE BY EACH LOAN PARTY OF THE PROVISIONS HEREOF DO NOT VIOLATE OR
CONFLICT WITH ANY ORGANIZATIONAL DOCUMENT OF ANY LOAN PARTY OR ANY LAW
APPLICABLE TO ANY LOAN PARTY OR RESULT IN A BREACH OF ANY PROVISION OF OR
CONSTITUTE A DEFAULT UNDER ANY OTHER AGREEMENT, INSTRUMENT OR DOCUMENT BINDING
UPON OR ENFORCEABLE AGAINST ANY LOAN PARTY; (D) EXCEPT WITH RESPECT TO THE
EXISTING EVENTS OF DEFAULT, NO DEFAULT OR EVENT OF DEFAULT EXISTS UNDER THE
SECOND LIEN CREDIT AGREEMENT, NOR WILL ANY OCCUR IMMEDIATELY AFTER THE EXECUTION
AND DELIVERY OF THIS CONSENT OR BY THE PERFORMANCE OR OBSERVANCE OF ANY
PROVISION HEREOF; (E) NO LOAN PARTY IS AWARE OF ANY CLAIM OR OFFSET AGAINST, OR
DEFENSE OR COUNTERCLAIM TO, ANY LOAN PARTY’S OBLIGATIONS OR LIABILITIES UNDER
THE SECOND LIEN CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT; (F) THIS CONSENT
AND EACH DOCUMENT EXECUTED BY EACH LOAN PARTY IN CONNECTION HEREWITH CONSTITUTE
VALID AND BINDING OBLIGATIONS OF THE APPLICABLE LOAN PARTY IN EVERY RESPECT,
ENFORCEABLE IN ACCORDANCE WITH THEIR TERMS; AND (G) NO LOAN PARTY HAS RECEIVED A
NOTICE OF DEFAULT OF ANY KIND FROM ANY MATERIAL ACCOUNT DEBTOR OR ANY
COUNTERPARTY TO A MATERIAL CONTRACT AND NO MATERIAL ACCOUNT DEBTOR OR
COUNTERPARTY TO A MATERIAL CONTRACT HAS


 


2

--------------------------------------------------------------------------------



 


ASSERTED ANY RIGHT OF SET-OFF, DEDUCTION OR COUNTERCLAIM WITH RESPECT TO ANY
ACCOUNT OR SUCH MATERIAL CONTRACT, RESPECTIVELY.


 


SECTION 3.2.                   RELEASE.  EACH LOAN PARTY HEREBY WAIVES AND
RELEASES THE SECOND LIEN ADMINISTRATIVE AGENT AND THE SECOND LIEN LENDERS AND
THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, ATTORNEYS, AFFILIATES
AND SUBSIDIARIES (EACH A “RELEASEE”) FROM ANY AND ALL CLAIMS, OFFSETS, DEFENSES
AND COUNTERCLAIMS, KNOWN AND UNKNOWN, THAT ANY LOAN PARTY MAY HAVE AS OF THE
DATE OF THIS CONSENT BASED UPON, RELATING TO, OR ARISING OUT OF THE OBLIGATIONS
AND RELATED TRANSACTIONS IN ANY WAY.  EACH LOAN PARTY INTENDS THE FOREGOING
RELEASE TO COVER, ENCOMPASS, RELEASE AND EXTINGUISH, AMONG OTHER THINGS, ALL
CLAIMS AND MATTERS THAT MIGHT OTHERWISE BE RESERVED BY CALIFORNIA CIVIL CODE
SECTION 1542, WHICH PROVIDES AS FOLLOWS:


 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

 

Notwithstanding the foregoing, this Section 3.2 shall not constitute a release
of the obligations of the Second Lien Administrative Agent or any Second Lien
Lender under the Loan Documents, such waiver and release being with full
knowledge and understanding of the circumstances and effect thereof and after
having consulted legal counsel with respect thereto.

 


SECTION 3.3.                   COVENANT NOT TO SUE.  EACH LOAN PARTY, ON BEHALF
OF ITSELF AND ITS SUCCESSORS, ASSIGNS, AND OTHER LEGAL REPRESENTATIVES, HEREBY
ABSOLUTELY, UNCONDITIONALLY AND IRREVOCABLY, COVENANTS AND AGREES WITH AND IN
FAVOR OF EACH RELEASEE THAT IT WILL NOT SUE (AT LAW, IN EQUITY, IN ANY
REGULATORY PROCEEDING OR OTHERWISE) ANY RELEASEE ON THE BASIS OF ANY CLAIM
RELEASED, REMISED AND DISCHARGED BY SUCH LOAN PARTY PURSUANT TO SECTION 3.2
ABOVE.  IF ANY LOAN PARTY OR ANY OF ITS SUCCESSORS, ASSIGNS OR OTHER LEGAL
REPRESENTATIONS VIOLATES THE FOREGOING COVENANT, SUCH LOAN PARTY, FOR ITSELF AND
ITS SUCCESSORS, ASSIGNS AND LEGAL REPRESENTATIVES, AGREES TO PAY, IN ADDITION TO
SUCH OTHER DAMAGES AS ANY RELEASEE MAY SUSTAIN AS A RESULT OF SUCH VIOLATION,
ALL ATTORNEYS’ FEES AND COSTS INCURRED BY ANY RELEASEE AS A RESULT OF SUCH
VIOLATION.


 


SECTION 3.4.                   LOAN DOCUMENTS UNAFFECTED.  EXCEPT AS OTHERWISE
SPECIFICALLY PROVIDED HEREIN, ALL PROVISIONS OF THE SECOND LIEN CREDIT AGREEMENT
(INCLUDING WITHOUT LIMITATION, SECTION 10.07 THEREOF) AND THE OTHER LOAN
DOCUMENTS (INCLUDING, WITHOUT LIMITATION, THE FORBEARANCE AGREEMENT AND THE
INTERCREDITOR AGREEMENT) SHALL REMAIN IN FULL FORCE AND EFFECT AND BE UNAFFECTED
HEREBY.  THE PARTIES HERETO ACKNOWLEDGE AND AGREE THAT THIS CONSENT CONSTITUTES
A “LOAN DOCUMENT” UNDER THE TERMS OF THE SECOND LIEN CREDIT AGREEMENT.


 


SECTION 3.5.                   GUARANTOR ACKNOWLEDGEMENT.  EACH GUARANTOR, BY
SIGNING THIS CONSENT:


 


(A)                                  CONSENTS AND AGREES TO AND ACKNOWLEDGES THE
TERMS OF THIS CONSENT;


 


(B)                                 ACKNOWLEDGES AND AGREES THAT ALL OF THE LOAN
DOCUMENTS TO WHICH SUCH GUARANTOR IS A PARTY OR OTHERWISE BOUND SHALL CONTINUE
IN FULL FORCE AND EFFECT AND THAT ALL OF SUCH GUARANTOR’S OBLIGATIONS THEREUNDER
SHALL BE VALID AND ENFORCEABLE AND SHALL NOT BE IMPAIRED OR LIMITED BY THE
EXECUTION OR EFFECTIVENESS OF THIS CONSENT;


 


3

--------------------------------------------------------------------------------



 


(C)                                  REPRESENTS AND WARRANTS TO THE SECOND LIEN
ADMINISTRATIVE AGENT AND THE SECOND LIEN LENDERS THAT ALL REPRESENTATIONS AND
WARRANTIES MADE BY SUCH GUARANTOR AND CONTAINED IN THIS CONSENT OR ANY OTHER
LOAN DOCUMENT TO WHICH IT IS A PARTY ARE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS (OTHER THAN SUCH REPRESENTATIONS AND WARRANTIES THAT ARE UNTRUE OR
OTHERWISE INACCURATE SOLELY AND DIRECTLY AS A RESULT OF THE EXISTING EVENTS OF
DEFAULT) ON AND AS OF THE DATE OF THIS CONSENT TO THE SAME EXTENT AS THOUGH MADE
ON AND AS OF SUCH DATE, EXCEPT TO THE EXTENT THAT ANY THEREOF EXPRESSLY RELATE
TO AN EARLIER DATE; AND


 


(D)                                 ACKNOWLEDGES AND AGREES THAT
(I) NOTWITHSTANDING THE CONDITIONS TO EFFECTIVENESS SET FORTH IN THIS CONSENT,
SUCH GUARANTOR IS NOT REQUIRED BY THE TERMS OF THE SECOND LIEN CREDIT AGREEMENT
OR ANY OTHER LOAN DOCUMENT TO WHICH SUCH GUARANTOR IS A PARTY TO CONSENT TO THE
TERMS OF THIS CONSENT AND (II) NOTHING IN THE SECOND LIEN CREDIT AGREEMENT, THIS
CONSENT OR ANY OTHER LOAN DOCUMENT SHALL BE DEEMED TO REQUIRE THE CONSENT OF
SUCH GUARANTOR TO ANY FUTURE AMENDMENTS OR MODIFICATIONS TO THE SECOND LIEN
CREDIT AGREEMENT.


 


SECTION 3.6.                   NO OTHER PROMISES OR INDUCEMENTS.  THERE ARE NO
PROMISES OR INDUCEMENTS THAT HAVE BEEN MADE TO ANY PARTY HERETO TO CAUSE SUCH
PARTY TO ENTER INTO THIS CONSENT OTHER THAN THOSE THAT ARE SET FORTH IN THIS
CONSENT.  THIS CONSENT HAS BEEN ENTERED INTO BY EACH BORROWER AND EACH GUARANTOR
FREELY, VOLUNTARILY, WITH FULL KNOWLEDGE, AND WITHOUT DURESS, AND, IN EXECUTING
THIS CONSENT, NEITHER ANY BORROWER NOR ANY GUARANTOR IS RELYING ON ANY OTHER
REPRESENTATIONS, EITHER WRITTEN OR ORAL, EXPRESS OR IMPLIED, MADE TO ANY
BORROWER OR ANY GUARANTOR BY THE SECOND LIEN ADMINISTRATIVE AGENT.  EACH
BORROWER AND EACH GUARANTOR AGREES THAT THE CONSIDERATION RECEIVED BY THE
BORROWERS UNDER THIS CONSENT HAS BEEN ACTUAL AND ADEQUATE.


 


SECTION 3.7.                   NO COURSE OF DEALING.  EACH LOAN PARTY
ACKNOWLEDGES AND AGREES THAT, (A) THIS CONSENT IS NOT INTENDED TO, NOR SHALL IT,
ESTABLISH ANY COURSE OF DEALING BETWEEN THE LOAN PARTIES, THE SECOND LIEN
ADMINISTRATIVE AGENT AND THE SECOND LIEN LENDERS THAT IS INCONSISTENT WITH THE
EXPRESS TERMS OF THE SECOND LIEN CREDIT AGREEMENT, THE FORBEARANCE AGREEMENT OR
ANY OTHER LOAN DOCUMENT, (B) NOTWITHSTANDING ANY COURSE OF DEALING BETWEEN THE
LOAN PARTIES, THE SECOND LIEN ADMINISTRATIVE AGENT AND THE SECOND LIEN LENDERS
PRIOR TO THE DATE HEREOF, EXCEPT AS SET FORTH HEREIN, THE SECOND LIEN LENDERS
SHALL NOT BE OBLIGATED TO MAKE ANY LOAN, EXCEPT IN ACCORDANCE WITH THE TERMS AND
CONDITIONS OF THIS CONSENT AND THE SECOND LIEN CREDIT AGREEMENT, AND (C) EXCEPT
WITH RESPECT TO THE LIMITED FORBEARANCE GRANTED IN THE FORBEARANCE AGREEMENT
SPECIFICALLY RELATING TO THE EXISTING EVENTS OF DEFAULT AND AS SET FORTH IN THE
INTERCREDITOR AGREEMENT, NEITHER THE SECOND LIEN ADMINISTRATIVE AGENT NOR ANY
SECOND LIEN LENDER SHALL BE UNDER ANY OBLIGATION TO FORBEAR FROM EXERCISING ANY
OF ITS RIGHTS OR REMEDIES UPON THE OCCURRENCE OF ANY DEFAULT OR EVENT OF
DEFAULT.  NOTHING HEREIN MODIFIES THE AGREEMENTS AMONG THE SECOND LIEN
ADMINISTRATIVE AGENT AND THE SECOND LIEN LENDERS WITH RESPECT TO THE EXERCISE OF
THEIR RESPECTIVE RIGHTS AND REMEDIES UNDER THE TERMS OF THE SECOND LIEN CREDIT
AGREEMENT.


 


SECTION 3.8.                   NO WAIVER.  EACH LOAN PARTY ACKNOWLEDGES AND
AGREES THAT (A) EXCEPT AS EXPRESSLY PROVIDED HEREIN, THIS CONSENT SHALL NOT
OPERATE AS A WAIVER OF ANY RIGHT, POWER OR REMEDY OF THE SECOND LIEN
ADMINISTRATIVE AGENT OR THE SECOND LIEN LENDERS UNDER THE


 


4

--------------------------------------------------------------------------------



 


SECOND LIEN CREDIT AGREEMENT OR ANY LOAN DOCUMENT, NOR SHALL IT CONSTITUTE A
CONTINUING WAIVER AT ANY TIME, (B) THE SECOND LIEN LENDERS SHALL NOT HAVE ANY
OBLIGATION TO EXTEND THE TERM OF THE FORBEARANCE PERIOD, (C) NOTHING HEREIN
SHALL BE DEEMED TO CONSTITUTE A WAIVER OF ANY DEFAULT OR EVENT OF DEFAULT,
INCLUDING THE EXISTING EVENTS OF DEFAULT, AND, EXCEPT AS EXPRESSLY PROVIDED
HEREIN, NOTHING HEREIN SHALL IN ANY WAY PREJUDICE THE RIGHTS AND REMEDIES OF THE
SECOND LIEN ADMINISTRATIVE AGENT OR THE SECOND LIEN LENDERS UNDER THE SECOND
LIEN CREDIT AGREEMENT, ANY LOAN DOCUMENT OR APPLICABLE LAW.  IN ADDITION, THE
SECOND LIEN ADMINISTRATIVE AGENT SHALL HAVE THE RIGHT TO WAIVE ANY CONDITION OR
CONDITIONS SET FORTH IN THIS CONSENT, THE SECOND LIEN CREDIT AGREEMENT OR ANY
LOAN DOCUMENT, IN ITS SOLE DISCRETION, AND ANY SUCH WAIVER SHALL NOT PREJUDICE,
WAIVE OR REDUCE ANY OTHER RIGHT OR REMEDY THAT THE SECOND LIEN ADMINISTRATIVE
AGENT MAY HAVE AGAINST ANY LOAN PARTY.


 


SECTION 3.9.                   SURVIVAL.  ALL REPRESENTATIONS, WARRANTIES,
COVENANTS, AGREEMENTS, RELEASES AND WAIVERS MADE BY OR ON BEHALF OF ANY LOAN
PARTY UNDER THIS CONSENT SHALL SURVIVE AND CONTINUE AFTER THE EXPIRATION OR
TERMINATION OF THE FORBEARANCE PERIOD.


 


SECTION 3.10.             NO WAIVER OF RIGHTS. NO WAIVER SHALL BE DEEMED TO BE
MADE BY ANY PARTY HEREUNDER OF ANY OF ITS RIGHTS HEREUNDER UNLESS THE SAME SHALL
BE IN WRITING SIGNED ON BEHALF OF SUCH PARTY.


 


SECTION 3.11.             GOVERNING LAW.  THIS CONSENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.


 


SECTION 3.12.             ENTIRE AGREEMENT.  THIS CONSENT (TOGETHER WITH THE FEE
LETTER) SETS FORTH THE ENTIRE AGREEMENT AND UNDERSTANDING AMONG THE PARTIES AS
TO THE SUBJECT MATTER HEREOF AND MERGES AND SUPERSEDES ALL PRIOR DISCUSSIONS,
AGREEMENTS, AND UNDERTAKINGS OF EVERY KIND AND NATURE AMONG THEM WITH RESPECT TO
THE SUBJECT MATTER HEREOF.


 


SECTION 3.13.             COUNTERPARTS.  THIS CONSENT MAY BE EXECUTED IN ANY
NUMBER OF COUNTERPARTS, AND BY THE PARTIES HERETO ON THE SAME OR SEPARATE
COUNTERPARTS AND BY FACSIMILE SIGNATURE, AND EACH SUCH COUNTERPART, WHEN
EXECUTED AND DELIVERED, SHALL BE DEEMED TO BE AN ORIGINAL, BUT ALL SUCH
COUNTERPARTS SHALL TOGETHER CONSTITUTE BUT ONE AND THE SAME CONSENT.


 


SECTION 3.14.             SEVERABILITY OF PROVISIONS; CAPTIONS; ATTACHMENTS. 
WHEREVER POSSIBLE EACH PROVISION OF THIS CONSENT SHALL BE INTERPRETED IN SUCH
MANNER AS TO BE EFFECTIVE AND VALID UNDER APPLICABLE LAW.  ANY PROVISION OF THIS
CONSENT THAT IS PROHIBITED OR UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO
SUCH JURISDICTION, BE INEFFECTIVE TO THE EXTENT OF SUCH PROHIBITION OR
UNENFORCEABILITY WITHOUT INVALIDATING THE REMAINING PROVISIONS HEREOF OR
AFFECTING THE VALIDITY OR ENFORCEABILITY OF SUCH PROVISION IN ANY OTHER
JURISDICTION. THE CAPTIONS TO SECTIONS AND SUBSECTIONS HEREIN ARE INSERTED FOR
CONVENIENCE ONLY AND SHALL BE IGNORED IN INTERPRETING THE PROVISIONS OF THIS
CONSENT.  EACH SCHEDULE OR EXHIBIT ATTACHED TO THIS CONSENT SHALL BE
INCORPORATED HEREIN AND SHALL BE DEEMED TO BE A PART HEREOF.


 


SECTION 3.15.             JURY TRIAL WAIVER.  EACH OF THE UNDERSIGNED, TO THE
EXTENT PERMITTED BY LAW, HEREBY WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN
RESOLVING ANY DISPUTE WHETHER SOUNDING IN CONTRACT,


 


5

--------------------------------------------------------------------------------



 


TORT, OR OTHERWISE, AMONG THEM, OR ANY OF THEM, ARISING OUT OF, IN CONNECTION
WITH, RELATED TO OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN
CONNECTION WITH THIS CONSENT OR ANY DOCUMENT EXECUTED OR DELIVERED IN CONNECTION
HEREWITH OR THE TRANSACTIONS RELATED THERETO.


 


6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Consent as of the date
referenced in the first paragraph of this Consent.

 

 

 

PROSPECT MEDICAL HOLDINGS, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

PROSPECT MEDICAL GROUP, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A, in its capacity as

Second Lien Administrative Agent and on

behalf of the Required Lenders under the

Second Lien Credit Agreement

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------
